 Case 2:20-cv-00264-TOR         ECF No. 12       filed 07/29/20   PageID.64 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
10
                                          AT SEATTLE
11
     ERIN MONTGOMERY,                                    CASE NO. 20-CV-798-RSM
12
                                        Plaintiff,
13                                                       STIPULATION AND ORDER GRANTING
             vs.                                         USAA CASUALTY INSURANCE
14
                                                         COMPANY’S MOTION TO TRANSFER
15                                                       VENUE (28 USC § 1404(a))

16   USAA CASUALTY INSURANCE                             CLERK’S ACTION REQUIRED
     COMPANY, a foreign insurance company doing
17   business in Washington state,
18
                                        Defendant.
19

20          Plaintiff Erin Montgomery and Defendant USAA Casualty Insurance Company (“USAA

21 CIC”) have agreed that this action should be transferred to the United States District Court for the

22 Eastern District of Washington. A stipulation and proposed order effectuating the transfer follow

23 below:

24                                             I.
                                           STIPULATION
25
            1. On July 20, 2020, USAA CIC filed a motion to transfer venue in this action to the
26
                Eastern District of Washington. (Dkt. No. 6.)
27
            2. Following receipt of the motion, Plaintiff Erin Montgomery contacted USAA CIC and
28
      STIPULATION AND ORDER                                                         DKM LAW GROUP LLP
      GRANTING                                                                   1700 7th Avenue, Suite 2100
      DEF. USAA CIC’S MOTION                                                      Seattle, Washington 98101
      TO TRANSFER VENUE
      Case No. 20-CV-798-DWC – Page 1                                                      Tel: 206.407.2518
 Case 2:20-cv-00264-TOR         ECF No. 12       filed 07/29/20    PageID.65 Page 2 of 3



 1             agreed to stipulate to the transfer.

 2         3. The parties agree that transfer of venue is “in the interest of justice” within the meaning

 3             of 28 U.S.C. § 1404(a).

 4         4. The parties further agree that the Eastern District of Washington is a venue where this

 5             action “might have been brought” within the meaning of 28 U.S.C. § 1404(a).

 6             Specifically, the parties agree that the Eastern District of Washington is “a judicial

 7             district in which a substantial part of the events or omissions giving rise to the claim

 8             occurred,” within the meaning of 28 U.S.C. § 1391(b)(2).

 9         5. The parties agree that no costs or attorney’s fees should be assessed against either party.

10         6. Based on the foregoing, the parties agree that the Court should GRANT Defendant

11             USAA CIC’s motion to transfer venue (Dkt. No. 6).

12

13 DKM LAW GROUP, LLP                                      GLP ATTORNEYS, P.S., INC.
14 Dated this 21st day of July, 2020.                      Dated this 21st day of July, 2020.
15

16 By /s/ Brian R. Davis                                   By /s/ Janelle M. Carney
      BRIAN R. DAVIS (WSBA No. 53414)                         JANELLE M. CARNEY (WSBA No.
17    brd@dkmlawgroup.com                                     53414)
      1700 7th Avenue, Suite 2100                             jcarney@glpattorneys.com
18    Seattle, WA 98101                                       601 West Main Avenue, Suite 305
      Attorneys for Defendant                                 Spokane, WA 99201
19    USAA CASUALTY INSURANCE                                 Attorneys for Plaintiff
20    COMPANY                                                 ERIN MONTGOMERY

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                                                            DKM LAW GROUP LLP
     GRANTING                                                                      1700 7th Avenue, Suite 2100
     DEF. USAA CIC’S MOTION                                                         Seattle, Washington 98101
     TO TRANSFER VENUE
     Case No. 20-CV-798-DWC – Page 2                                                         Tel: 206.407.2518
Case 2:20-cv-00264-TOR         ECF No. 12        filed 07/29/20   PageID.66 Page 3 of 3


                                             II.
 1                                           ORDER
 2          Having reviewed the foregoing stipulation of the parties and the motion of Defendant USAA

 3 CIC to transfer venue to the Eastern District of Washington, the Court ORDERS as follows:

 4          1. Defendant USAA CIC’s Motion to Transfer Venue via 28 U.S.C. § 1404(a) (Dkt. No. 6)

 5             is GRANTED.

 6          2. The Clerk shall TRANSFER this action to the United States District Court for the

 7             Eastern District of Washington.

 8             IT IS SO ORDERED.

 9                                       Dated this 29th day of July, 2020.
10

11

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14

15
     Presented by:
16
     DKM LAW GROUP, LLP
17
                st
18 Dated this 21 day of July, 2020.

19
   By /s/ Brian R. Davis
20    BRIAN R. DAVIS (WSBA No. 53414)
      brd@dkmlawgroup.com
21    1700 7th Avenue, Suite 2100
      Seattle, WA 98101
22
      Attorneys for Defendant
23    USAA CASUALTY INSURANCE COMPANY

24

25

26

27

28
      STIPULATION AND ORDER                                                       DKM LAW GROUP LLP
      GRANTING                                                                 1700 7th Avenue, Suite 2100
      DEF. USAA CIC’S MOTION                                                    Seattle, Washington 98101
      TO TRANSFER VENUE
      Case No. 20-CV-798-DWC – Page 3                                                    Tel: 206.407.2518
